Per curiam.
The State Bar of Georgia seeks the disbarment of Gilmore C. Robison for violating Standards 4, 22, 44, and 68 of State Bar Rule 4-102 (d). Robison was a member of the State Bar from 1984 to 1990, when his membership was terminated for failure to pay his license fees. He is still subject to the disciplinary jurisdiction of the State Bar because he has not been disbarred.
A person injured in an automobile accident retained Robison on a contingency fee basis to represent her in a personal injury action. The special master concluded that Robison misrepresented to his client that he had filed a lawsuit on her behalf, withdrew from representing her without taking reasonable steps to avoid prejudice to her, abandoned her personal injury action, and failed to respond to her complaint or the investigative panel in violation of Standards 4, 22, 44, and 68. The Review Panel of the State Disciplinary Board adopted the special master’s report and recommended the disbarment of Robison due to his conduct and aggravating circumstances. The aggravating circumstances are Robison’s failure to keep the State Bar informed of his current address, pay his license fees for two years, and respond to this disciplinary proceeding.
Having reviewed the record, we adopt the recommendation of the review panel and order that Gilmore C. Robison be disbarred from the practice of law in this State.

All the Justices concur.